Citation Nr: 1645871	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss (BHL) disability.

2.  Entitlement to an increased rating for low back strain with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for a BHL disability and assigned a rating of 10 percent.

When this case previously was before the Board in March 2015, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.

The Board notes that, since the RO last reviewed this matter in an August 2015 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal.  Although the Veteran did not submit a waiver of initial RO consideration of the evidence submitted, the Board noted that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 

The Board also notes that a January 2016 decision increased the rating for low back strain with spondylolisthesis to 10 percent effective September 30, 2015.  The Veteran filed a notice of disagreement (NOD) to the rating assigned in March 2016.  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) regarding this issue.  38 C.F.R. § 19.26 (2015).  The United States Court of Appeals for Veterans Claims has held that, where the record contains an NOD as to an issue, but no SOC, the issue must be remanded to the RO to issue an SOC and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

This claim has been processed using Virtual VA and the Veterans Benefits Management System (VBMS).  The Board has reviewed the evidence contained in these online systems to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for low back strain with spondylolisthesis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the initial rating period, the Veteran's hearing impairment has been no worse than Level XI Roman numeral designation for the right ear and a Level I designation for the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a BHL disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Remand

The Board concludes that there has been substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded by the Board in March 2015 to obtain updated VA treatment records, afford the Veteran a VA audiological evaluation, and to readjudicate the claim. 

A review of the post-remand record shows that updated VA treatment records were associated with the electronic record, the Veteran was afforded a VA audiological evaluation in July 2015, and the claim was subsequently readjudicated.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  As the issue on appeal involves entitlement to a higher initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor has it been contended, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128   (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  The Board finds that the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service treatment records and post-service treatment records have been obtained and associated with the electronic claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the Veteran's BHL; document and consider the relevant medical facts and principles; and record the relevant findings the Veteran's condition.  The Board finds that these evaluations were sufficiently detailed to allow for an evaluation of the disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows.

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

Analysis

In November 2010 the Veteran submitted a private, undated, uninterrupted audiogram without speech recognition scores.  

In response to his claim, the Veteran was afforded a VA audiological evaluation in January 2011; the audiologist reviewed the claims file and noted the Veteran's history in detail.  The Veteran reported difficulty localizing where sounds or voices were coming from while working on the floor of his employer and understanding conversation in noise.  On examination his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

105+
105+
105+
105+
105
LEFT

20
20
40
30
27.5

Speech recognition was 0 percent in the right ear and 100 percent in the left ear.

Applying the values above to Table VI results in a Level XI Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Application of these designations to Table VII results in a 10 percent rating.  The Board has considered whether a higher rating than 10 percent for BHL is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  Because the puretone thresholds for the right ear were at least 55 decibels at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies, the exceptional hearing pattern criteria for the right ear are met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Applying the puretone threshold averages to Table VIA results in unchanged numerical designations. 

Pursuant to the Board's March 2015 remand, the Veteran was afforded a VA audiological evaluation in July 2015; the audiologist reviewed the claims file and noted the Veteran's history in detail.  The Veteran reported that he could not hear when they would call him at work, and he could not tell where sounds were coming from.  On examination his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

105+
105+
105+
105+
105
LEFT

20
20
35
30
26

Speech recognition could not be tested in the right ear and was 96 percent in the left ear.

Applying the values above to Table VI results in a Level XI Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Application of these designations to Table VII results in a 10 percent rating.  The Board has considered whether a higher rating than 10 percent for BHL is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  Because the puretone thresholds for the right ear were at least 55 decibels at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies, the exceptional hearing pattern criteria for the right ear are met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a).  Applying the puretone threshold averages to Table VIA results in unchanged numerical designations. 

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the Board finds that the January 2011 and July 2015 VA examiners sufficiently noted the effects the Veteran's hearing impairment had on his activities, to include difficulty localizing where sounds or voices were coming from while working on the floor of his employer, difficulty understanding conversation in noise, and an inability to hear when they would call him at work.

The Board also notes that VA treatment records are replete for complaints of hearing loss.

In September 2015 the Veteran submitted a private, uninterrupted audiogram without speech recognition scores.  

On review of the file, it is evident the criteria for an initial rating in excess of 10 percent under Diagnostic Code 6100 is not met.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA and his comments to the examiners, in which he generally contends his disability should be rated higher than the current rating. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a higher initial rating.

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant a higher rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the BHL for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's BHL disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty in conversation, to include difficulty localizing where sounds or voices were coming from.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered. 

The schedular criteria are adequate to rate the Veteran's BHL disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns and as measured by both audiometric testing and speech recognition testing.  While the Veteran contends that his ability to hear has worsened, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85 (a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected BHL disability that are unusual or are different from those contemplated by the schedular rating criteria.

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board finds that functional impairment due to BHL that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's inability to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria. 

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's diminished ability to understand verbal conversations is a factor contemplated in the regulations and schedular rating criteria. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, as extensively outlined above, the Veteran's BHL disability is adequately captured by the schedular ratings for the service-connected disabilities; therefore, the holding in Johnson is not for application.

In the absence of exceptional factors associated with the service-connected BHL disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is no evidence that the Veteran is unable to gain or maintain substantially gainful employment due to his hearing loss disability.  Thus, entitlement to TDIU has not been raised by the record. 


ORDER

Entitlement to an initial rating in excess of 10 percent for BHL disability is denied.


REMAND

As previously discussed, in a March 2016 NOD, the Veteran expressed his disagreement with the rating assigned for the service-connected low back strain with spondylolisthesis.  Therefore, an SOC as to this matter must be furnished to the Veteran.  See Manlicon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish a fully responsive SOC as to the issue of entitlement to an increased disability rating for low back strain with spondylolisthesis to the Veteran and his representative.   The Veteran should be notified of the requirements for perfecting his appeal with respect to this matter. 

2.  If the Veteran perfects an appeal with respect to this issue, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


